602 So. 2d 1272 (1992)
Jerry Ray ROBINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 78876.
Supreme Court of Florida.
July 2, 1992.
Nancy A. Daniels, Public Defender and Abel Gomez, Asst. Public Defender, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., James W. Rogers, Bureau Chief, Crim. Appeals, and Sara D. Baggett, Asst. Attys. Gen., Tallahassee, for respondent.
OVERTON, Justice.
We have for review Robins v. State, 587 So. 2d 581 (Fla. 1st DCA 1991), in which the district court affirmed the reclassification of Robins' kidnapping conviction to a life felony based on his codefendant's wielding of a gun during the commission of the *1273 crime.[1] We recently held in State v. Rodriguez, 602 So. 2d 1270 (Fla. 1992), that actual physical possession of a weapon during the commission of a crime is required for the offense to be reclassified under section 775.087(1), Florida Statutes (1983). Accordingly, we quash the decision of the district court and remand for further proceedings consistent with Rodriguez.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
NOTES
[1]  We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.